Citation Nr: 0931680	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05- 23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD)and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the Veteran's 
petition to reopen the previously denied claim of service 
connection for PTSD.  

In August 2006, the Veteran presented testimony during a 
video conference hearing from Providence, Rhode Island before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.

In April 2007, the Board reopened the previously denied claim 
and remanded this matter to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Following its completion 
of the Board's requested actions, the AMC continued the 
denial of the Veteran's claim (as reflected in a April 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.  

The Board notes that the RO characterized the issue in this 
case as entitlement to service connection for PTSD.  For 
reasons outlined below, the Board recharacterizes the issue 
as entitlement to service connection for a psychiatric 
disorder, to include PTSD and major depressive disorder.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Although the RO, which was 
obviously without the benefit of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), denominated the claim as one for PTSD, the 
Board finds that the Veteran was not prejudiced thereby.  As 
will be discussed below, the RO obtained all available 
medical records, which include diagnoses of other psychiatric 
disorders rather than PTSD. The RO, in a letter dated April 
2004, asked the Veteran for evidence of specific details of 
combat-related incidents that took place.  The Veteran 
presented testimony as to the relationship between his 
military service and his current mental disability at the 
Travel Board hearing in August 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates symptoms of 
depression and major depressive disorder related to a 
verified in-service incident which have been supported by 
diagnoses of major depressive disorder by competent medical 
examiners.


CONCLUSION OF LAW

Major depressive disorder was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in March 2004.  Thereafter, he was notified 
of the general provisions of the VCAA by the Providence RO in 
correspondence dated in April 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in March 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in March 2006.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record lay statements from the Veteran and 
his representative, a hearing transcript, VA treatment 
records, service treatment records, service personnel 
records, and log book entries from the USS HARTNETT COUNTY 
(LST-821).  There is no indication that any other treatment 
records exist that should be requested.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection for a "chronic disease," such as 
psychoses, may be granted if manifest to a compensable degree 
within one year of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background

The Veteran contends that he has a psychiatric disorder as 
the result of events that transpired while serving onboard 
USS HARTNETT COUNTY in Vietnam.  Specifically, the Veteran 
attributes his psychiatric condition, including depression, 
to stressors including concussion grenades fired at the ship 
from nearby river banks, a helicopter accident that resulted 
in the loss of a friend, and the death of a friend, Captain 
Jackson, after the Veteran returned stateside. 

In June 2007, the Modern Military Branch provided deck logs 
from the USS HARTNETT COUNTY that disclosed information 
supportive of the helicopter crash the Veteran attributes as 
a stressor.  Deck logs stated that three personnel were 
retrieved and there was no mention of any flight crew members 
who were killed as a result of the incident.

Though the Veteran reported a history of depression and/or 
excessive worry, in his enlistment examination report dated 
in November 1966 and a separation physical dated April 1970, 
normal psychiatry was reported.  During the Veteran's 
service, service treatment records were silent as to any 
psychiatric treatment or complaints.

In an October 1997 VA compensation and pension examination, 
the VA examiner diagnosed the Veteran with PTSD with 
depressive features.  

Considerable VA treatment records have been associated with 
the claims file dating from 2002.  The Veteran received 
diagnoses of anxiety not otherwise specified, major 
depressive disorder and PTSD.  

The Veteran was afforded a VA examination in February 2009.  
The examiner reviewed the Veteran's file.  The examiner noted 
that the Veteran was diagnosed with PTSD with depressive 
features in a prior compensation and pension examination in 
October 1997.  The examiner also noted that the Veteran has 
been denied his claim for PTSD in the past due to inability 
to validate his claims.  

The examiner focused on the traumatic events that occurred to 
the Veteran while in Vietnam in 1969 and 1970, namely the 
helicopter accident that took place while the Veteran was 
onboard the USS HARTNETT COUNTY.  The Veteran reported some 
re-experiencing symptoms; however he denied flashbacks and 
did not express emotional distress and physical response to 
the sound of helicopters.  The Veteran reported feeling a 
mixture of sadness and anxiety when he hears helicopters.  
The Veteran reported that he avoids conversations about the 
war and movies about Vietnam, but he was unable to identify 
other avoidance behaviors as a result of the event.  

The VA medical examiner felt that the pattern of symptoms 
described by the Veteran do not meet the criteria for PTSD 
due to lack of enough avoidance symptoms.  The examiner 
diagnosed the Veteran with a recurrent, severe major 
depressive disorder, rather than PTSD.  Further, the examiner 
felt that the Veteran's current psychiatric disorder of major 
depression is more than likely as not a residual of his in-
service traumatic experiences.


Analysis

The Board finds that there is evidence sufficient to warrant 
service connection for major depressive disorder.  Although 
the VA treatment notes reflect an initial diagnosis of PTSD 
and the inclusion of the diagnosis in subsequent notes, the 
more thorough analysis provided by the examiner who conducted 
the VA examination does not reflect a current diagnosis of 
PTSD.

However, a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness.  Here, the Veteran filed a claim for the affliction 
his mental condition, whatever it is, causes him.  Although 
the Veteran's claim identifies a specific diagnosis, it 
cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any related disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Construing the claim liberally, the 
Board finds that it should be characterized as one for 
service connection for a psychiatric disorder, to include 
major depressive disorder and PTSD.

During his most recent VA examination in February 2009, the 
examining physician diagnosed the Veteran with a recurrent, 
severe major depressive disorder; thus, satisfying the 
current diagnosis requirement of service connection.

Second, in order to establish service connection, there must 
be medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury.  In 
this case, the Veteran has submitted stressor statements and 
Travel Board testimony, corroborated by deck log entries, 
describing a helicopter accident in-service.  Therefore, the 
Board recognizes the in-service incurrence of the Veteran's 
claimed stressor.

Lastly, medical evidence of a nexus between the claimed in-
service stressor and the current medical diagnosis must be 
present.  The examining physician opined that the Veteran's 
current psychiatric disorder of major depression is more 
likely as not a residual of his in-service traumatic 
experiences, satisfying the third requirement for service 
connection.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

For all the foregoing reasons, service connection for major 
depressive disorder is warranted.  In arriving at the 
decision to allow the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
preponderance of the evidence is in favor of the Veteran.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for major depressive 
disorder is allowed.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


